Title: From James Madison to Edmund Randolph, 22 October 1782
From: Madison, James
To: Randolph, Edmund


Editorial Note
As JM stated in the first paragraph of this letter, his quotation from the commission of Alleyne Fitzherbert is only a “skeleton” of the whole document. With their dispatch of 22 October to Governor Harrison (q.v.), the Virginia delegates sent, as enclosure No. 1, a copy by JM of the full text of the commission. He docketed it, “Copy of Plenipo: Commission to Mr. Fitzherbert No. 1. [July 24. 1782.].” Filed with this manuscript in the Virginia State Library is Arthur Lee’s translation of the Latin text of the commission into English. In the footnotes below, the portions of the commission omitted or abbreviated by JM are taken from the copy he made for Harrison. Unless otherwise noted, the quotations in English in the footnotes are from Lee’s translation.
 
My dear Sir
Philada. Ocr. 22d. 1782.
By the vessel spoken of in my last Congress have recd. a letter from Mr. Adams dated Hague Aug: 18th. which inclosed a copy of the Plenipotentiary Commission issued to Mr. Fitzherbert the British Minister at Brussels. The following skeleton of the Commission will give you an idea of its aspect towards America. “Geo: tertius &c. omnibus &c. salutem. Cum belli incendio, jam nimis diu diversis orbis terrarum partibus flagrante, in id quam maxime incumbamus, ut tranquilitas publica, tot litibus &c. rite compositis, reduci &c. possit, cumque eâ de causa, virum quendam tanto negocio pacem, ad bonum fratrem nostrum, Regem Chrismum. mittere decrevimus—Sciatis igitur quod nos fide &c. Allieni Fitzherbert &c. confisi, eundem &c. nominavimus &c. nostrum Plenipotentiarum &c. dantes &c. eidem omnem potestatem &c. nec non mandatum generale pariter ac speciale &c. in aulâ prædicti bon: frat: Reg: Chrismi. pro nobis et nostro nomine, una cum Plenipotentiariis, tam Celsorem et Præpotentium Dominorum, ordinum Generalium Fœderati Belgii, quam quorumcunque Principum et Statuum quorum interesse poterit, sufficiente auctoritate instructis, tam singulatim ac divisim quam aggregatim ac conjunctim, congrediendi &c. atque cum ipsis di pace, concordia &c. restituendis, tractandi &c. In quorum fidem &c. præsentibus &c. &c. in palitio nostro &c. 24 Jul: 1782.
The only further circumstance contained in his letter relative to the business of a pacification is the appointment of a Plenipo: by the States Genl. who was to set out for Paris in about three weeks after the date of the letter.
The States of Holland & W. Friesland had determined upon the proposed Treaty of Commerce & Mr. A. expected to have a speedy conference with the States Genl. in order to bring it to a conclusion.
The same conveyance brought Congress a letter from Mr. Dana dated June 28. It consists almost entirely of a dissertation on the commercial advantage of the Revolution to Russia, which had in consequence of his management been ultimately placed in the hands he wished. As a sample of his competency to the subject I subject the following paragraph “Besides, how is Russia paid for her productions &c.? Is it not by an exchange in a very great proportion for foreign commodities? Are not many of these for: comties: of the peculiar production or manufacture of America, such as Rice, Indigo, sugar coffee cocoanuts pimento cochineal and all sorts of dying woods Does it make no difference to the interests of Russia, whether she receives those articles directly from the countries which produce them, or in a circuitous voyage thro’ G. B. &c.”
As a sample of his political talents here is another paragraph: “Immediately after we had rcd. intelligence here of the late important change in the Councils & in the System of G: B. I consulted my correspondent upon the expediency of discloseing my public character without further delay to her Majestys principal minister He gave me his opinion freely & candidly. For your information I need only say that it is the same in every respect with his former one &c: I can not take upon me to say that his opinion is not well founded My private sentiment then was that that event could not fail to occasion a correspondent change in her Majestys system also but I knew my means of information were not as good as those of my correspondent, and that tho’ every one seemed to think the Mediation of her Majesty between G. B. and Holland in effect at an end, yet in form it was still kept up; so that the reasons against &c. might still be supposed to have some influence. This determined me to conform to his advice
The Secy. at War lately communicated to Congress an extract of a letter from Genl. Washington of a very unwelcome tenor It paints the discontents of the army in very unusual colours and surmises some dangerous eruption unless a payment can be effected within the present year The Secy. is gone to Head Quarters at the request of the general How far their joint precautions will calm the rising billows must be left to the result
Congress have reduced the estimate for the ensuing year to 6,000,000 Drs. and the requisition on the States for the present to 1/3 of that sum. A call for the residue is suspended till the result of their application for loans shall be known.
The Combined fleet have certainly gone to support the siege of Gibralter. The Dutch has returned to the Texel. According to the preconcerted plan it was to have proceeded North About after disposing of its Convoy and have reinforced the combined fleet. The disappointment is traced up to the machinations of the Prince of Orange whose attachment to the Enemies of the Republic seems to be fatal to all her exertions. For other particulars taken from foreign gazettes I refer to those herewith inclosed, and those inclosed to Mr. Ambler.
Mr. Jones has not yet thoroughly recovered from his late indisposition. A partial relapse has detained him from Congress for several days. His lady is at present in a much better State. Col: Bland has also been on the list of Valetudinarians. He is at present out of Town, having made an excursion for the benefit of exercise & of country air.
Yesterday’s post brought me no letter from you.
